TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO.03-02-00304-CV




                                   William O. Harrison, Appellant

                                                    v.

  State of Texas; City of Corpus Christi, Texas; Transit Authority of Corpus Christi, Texas;
       and Special Purpose District of Corpus Christi Crime Control, Texas, Appellees


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
          NO. GV100146, HONORABLE FRANK J. MALONEY, JR., JUDGE PRESIDING




                 Appellant William O. Harrison filed an unopposed motion to dismiss his appeal, informing

this Court that the parties have executed a settlement agreement and requesting that this Court dismiss his

appeal. Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).




                                                 David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: August 8, 2002

Do Not Publish